                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:06-cr-00456-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 TARVIS LEVITICUS DUNHAM,                       )                     ORDER
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant’s pro se Emergency Motion for

Compassionate Release (Doc. No. 50). Also before the Court are Defendant’s pro se Motion to

Modify Sentence (Doc. No. 47) and pro se Motion for Relief Pursuant to Rule 60(b)(6) (Doc. No.

48).

       The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have sixty (60) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       IT IS SO ORDERED


                                  Signed: May 26, 2020




                                                1



         Case 3:06-cr-00456-FDW Document 51 Filed 05/27/20 Page 1 of 2
                              2



Case 3:06-cr-00456-FDW Document 51 Filed 05/27/20 Page 2 of 2
